BLAND, P. J.
Plaintiff was crossing Clark avenue, in the city of St. Louis, riding in his one-horse storm-buggy. The biiggy and horse were struck by one of defendant’s cars, traveling east, and pushed along the track, causing the horse to fall upon the fender, but he recovered and, from fright, ran down Twenty-first street and into a fence where the buggy was upset and the plaintiff thrown out and badly injured. The buggy was broken, the harness destroyed and the horse rendered practically worthless. The grounds of negligence assigned in the petition and relied on at the trial were, first, the violation of the vigilant watch ordinance; second, failure to warn plaintiff of the approach of the *377car; third, failure of the motorman in charge of the car to exercise ordinary care to stop the car to avoid injuring plaintiff.
The answer was a general denial and a plea of contributory negligence.
Plaintiff’s evidence is that at the time of the injury, he was in the laundry business at No. 2139 Clark avenue (on the north side of the street) and had been engaged in that business for fifteen years. Clark avenue runs east and west and Twenty-first and Twenty-second streets run north and south and across Clark avenue at right angles. Plaintiff testified that he drove out of Twenty-second street onto Clark avenue, turned east and drove along the side of the railroad track from thirty to thirty-five feet, then turned to drive across the street. Just as the front wheels of the buggy were on the track the car struck the buggy and shoved it along on the track about ten feet. This shoving of the buggy brought the horse around and in contact with the car, causing him to fall on the fender but he got upon his feet and ran away down Twenty-first street and into a fence. The curtains of plaintiff’s storm-buggy were down. Plaintiff testified that just before driving into Clark avenue, he looked west along that street and could see, at least, the length of the block, but that he saw no car coming. Plaintiff further testified that he did not look again to see if a car was coming, that if he had looked when he turned to cross the street he could have seen the car, but that he did not look for the reason he depended upon the motorman to sound the gong and warn him of the approach of the car, if one was coming.
The motorman, in charge of the car, introduced by the plaintiff as -a witness, testified that when he was a block west of Twenty-second street he saw the plaintiff drive on to Clark avenue and turn east and drive diagonally toward the track, and that he at once turned on the brake to check the speed of the car, but the brake would not work, and when he saw he would probably *378collide with plaintiff’s bnggy he reversed the power but was unable to stop in time to prevent a collision, and that the car did not stop until it had proceeded about one hundred feet beyond the point of collision.
1. At the close of the evidence, defendant moved for a peremptory instruction, which the court refused to give.
Defendant strenuously insists that the plaintiff’s own evidence conclusively shows that he was guilty of contributory negligence, and for this reason should have been nonsuited. Plaintiff’s testimony is that just before driving on Clark avenue he looked west and could see the full length of. the block and there was no car in sight; that he then drove from thirty to thirty-five feet east on Clark avenue and turned to cross the track without again looking west for a car, that he depended upon the motorman to warn him of the approach of a car, if one was coming, by sounding the gong.
The ordinary speed of a street car in the city of St. Louis is not in excess of ten miles per hour — a city ordinance prohibits a greater speed. Plaintiff, from his long residence in the city, was familiar with the speed at which street cars run, and had a right to assume that one would not be running in excess of the speed prohibited by ordinance, and it is more than probable that had the car which collided with plaintiff’s buggy been running at an ordinary speed it would not have reached plaintiff before he had safely crossed the track; if so, then it cannot be said, as a matter of law, that the plaintiff was guilty of contributory negligence. Again his evidence shows that it was not convenient for him to stoop over and look around the curtains of his buggy to see if a car was coming, and also, that his sight was bad. For these reasons plaintiff depended upon his sense of hearing to warn Mm of the approach of a car. Plaintiff was listening and, if the motorman had performed his duty and sounded the gong, the probabilities are plaintiff would have heard and stopped his horse *379until the car passed before undertaking to cross the track. In any view of the case, it is not apparent that the plaintiff was guilty of contributory negligence as a matter of law. Whether plaintiff was guilty or not of contributory negligence, we think, was a question for the jury, not the court. The question was submitted to them under proper instructions and their finding, approved by the trial court, is binding upon us.
No other assignments of error are made that require consideration.
The judgment is affirmed.
All concur.